BECK, J.,
Dissenting.
¶ 1 I respectfully dissent. The majority concludes that because the court ordered DHS to continue to supervise N.E. at the January 4, 2001 hearing, an order made retroactive to December 15, 20Ó0, that the court was therefore continuing N.E.’s status as a dependent child. I disagree. The order in question specifically states that N.E.’s commitment to DHS is discharged as of December 15, 2000, she is to be permanently placed with her mother, and DHS is to supervise. This order resulted from the permanency hearing. The order clearly means that N.E. was no longer a dependent child. After the court discharged N.E. from her status as a dependent child, the court no longer had jurisdiction to order DHS to pay for her uninsured dental expenses.
¶ 2 If N.E. was to be returned to dependent status after the permanency hearing, a new petition and hearing would be required. Unlike the majority, which sees no distinction between the instant case and In re Tameka M., 525 Pa. 348, 580 A.2d 750 (1990), I find a clear distinction. There, the child was unquestionably still in dependent status at the time of the court’s order and therefore entitled to support from the county agency for the therapeutic *1045program offered by the Montessori program.
¶ 8 In addition to my understanding that the court’s order ended N.E.’s dependent status, and therefore her entitlement to DHS payment for uninsured dental services, I write to express a concern that the majority’s position may have an unfavorable result upon future DHS policy. If DHS is required to expend its limited resources for the uninsured needs of a formerly dependent child who has been returned to parental care (in those instances where it continues to supervise the child), DHS may choose to end dependency without agency supervision, and therefore without financial exposure for unanticipated expenses. Such a result would not be in the best interest of the child, the standard that must govern these determinations. As one of the concurring opinions in Tameka emphasized, “the decision here [to pay for the Montessori tuition] should not be interpreted as authorizing ... judges to order payment for ‘non-funded’ services in routine placement situations.” Tameka, at 756.
¶ 4 I would therefore reverse the order of the trial court.